Citation Nr: 0522872	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  97-23 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a chronic eye disorder 
to include glaucoma and chronic right eye injury residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from February 1951 to February 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
New York, New York, Regional Office (RO) that denied service 
connection for a chronic eye disorder to include glaucoma and 
right eye injury residuals.  In August 1996, the RO again 
denied the claim indicating that new and material evidence 
had not been submitted to reopen the claim.  A review of the 
record shows that the veteran's statement of June 1996 can be 
reasonably construed as a notice of disagreement.  Hence, the 
Board will review the issue on a de novo basis.  In May 2005, 
the veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  At the hearing, the 
veteran submitted a Motion to Advance on the Docket.  In 
August 2005, the Board granted the veteran's motion.  

For the reasons and bases addressed below, the veteran' s 
claim of entitlement to service connection for a chronic eye 
disorder to include glaucoma and right eye injury residuals 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the veteran if further action is required on 
his part.  


REMAND

The veteran asserts on appeal that he sustained a chronic eye 
disorder when he was struck in the right eye during a fight 
with a fellow serviceman in 1952 during active service.  At 
the May 2005 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran recalled that the 1952 
fight may have been documented by his unit's officers.  He 
testified further that his treating physicians at Bellevue 
Hospital informed him that his inservice right eye trauma had 
precipitated his chronic eye disabilities.  The accredited 
representative requests that the veteran's service personnel 
records be incorporated into the record.  

In reviewing the claims files, the Board observes that 
neither the veteran's service personnel records nor clinical 
documentation from Bellevue Hospital have been incorporated 
into the record.  The VA should obtain all relevant military 
documentation and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing the report of a March 1999 VA examination for 
compensation purposes, the Board observes that the veteran 
reported receiving Social Security Administration (SSA) 
disability compensation.  Documentation of the veteran's SSA 
award of disability benefits, if any, and the evidence 
considered by the SSA in making the award is not of record.  
The VA 's statutory duty to assist the veteran includes an 
obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his claimed 
chronic eye disabilities, including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should then contact Bellevue 
Hospital and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Contact the National Personnel 
Records Center and request that the 
veteran's service personnel file (201 or 
equivalent) be forwarded for 
incorporation into the record. 

3.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award or the denial 
thereof for incorporation into the 
record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic eye disabilities.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to (1) the etiology of any identified 
chronic eye disability and (2) whether it 
is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic acquired eye 
disability was initially manifested 
during active service; is etiologically 
related to his inservice right eye 
injury; or otherwise originated during 
active service?  

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

5.  Then adjudicate the veteran's 
entitlement to service connection for a 
chronic eye disorder to include glaucoma 
and right eye injury residuals on de novo 
basis.  If the benefit sought on appeal 
remains denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans  ' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________ 
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




 
 
 
 

